Citation Nr: 1646489	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  10-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was previously remanded by the Board in September 2012 and June 2015.  The Veteran appeared at a hearing before the undersigned in April 2012.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's June 2015 remand order directed the AOJ to obtain a VA medical opinion based on the consideration of the Veteran's complete medical history to include a previous diagnosis of PTSD by a private physician, Dr. J.A., in June 1996.  The Board's order specifically requested that the VA examiner address the private PTSD diagnosis and whether the condition was erroneously diagnosed or was in remission.  

An August 2015 VA addendum opinion noted that the Veteran's records were reviewed and PTSD was diagnosed in 1996.  The examiner reported that the current diagnosis of a depressive disorder was a progression of the previously diagnosed PTSD.  The examiner provided another addendum opinion in March 2016 that noted the rationale for the August 2015 opinion was "that it is a progression of the Veteran's previous diagnosed PTSD."

Here, the Board finds that the while the VA examiner did consider the previous diagnosis of PTSD, no etiological opinion or rationale was provided to include whether the condition was related to service.  Additionally, the Board notes that the rationale provided by the examiner was simply a restatement of the conclusion that the Veteran's currently diagnosed depressive disorder was a progression of a previous diagnosed PTSD.  Moreover, the examiner did not report whether PTSD was in remission.  

Therefore, on remand the Veteran must be provided a VA examination to determine the etiology of his psychiatric conditions.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  When VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, preferably by an examiner who has not previously examined the Veteran in connection with the instant appeal, to determine the nature and etiology of any current psychiatric disability.  The examiner must review the electronic claims file.  A complete rationale for any opinion expressed must be provided.  The examiner's opinion should specifically address the following: 

a) Identify all psychiatric diagnoses present, including those indicated by past VA examinations and clinical records on file (including the previous diagnosis of PTSD in June 1996 and depression in May 2012).  

b) Specifically provide an opinion as to whether or not each criterion for a diagnosis of PTSD is met for the Veteran. 

c) If a diagnosis of PTSD is warranted, identify the stressor(s) on which the diagnosis is based, and provide an opinion as to whether the Veteran's reports of wrongful imprisonment and/or fear during his service are sufficient to support the diagnosis of PTSD. 

d) For any currently diagnosed psychiatric disability other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such psychiatric disability is related to service.  The examiner is requested to cite to the relevant evidence in providing the opinion. 

2.  Then, readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




